Case 2:20-cv-01896-AFM Document 51 Filed 02/24/21 Page 1 of 1 Page ID #:416



 1

 2

 3

 4                                                           JS-6
 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   CHRIS LANGER,                              Case No. 2:20-cv-01896-AFM
12
                         Plaintiff,
                                                 JUDGMENT
13
            v.
14
     CHEUK KOON WONG, et al,
15

16                       Defendants.

17

18         IT IS ORDERED AND ADJUDGED that Defendants’ motion for judgment
19   on the pleadings, which the Court has converted to a motion for summary judgment,
20   is granted. Plaintiff’s claim against Defendants under the Americans with Disabilities
21   Act is dismissed with prejudice as moot, and Plaintiff’s claim against Defendants
22   under California’s Unruh Civil Rights Act is dismissed without prejudice as the Court
23   declines to exercise supplemental jurisdiction under 28 U.S.C. § 1367 regarding the
24   remaining state law claims..
25

26   DATED: 2/24/2021
                                            ____________________________________
27
                                                ALEXANDER F. MacKINNON
28                                          UNITED STATES MAGISTRATE JUDGE
